EXECUTION VERSION

AMENDMENT NO. 2 AND WAIVER dated as of November 1, 2012 (this “Amendment”),
to the Credit Agreement dated as of March 17, 2011, as amended by Amendment No.
1 dated as of March 7, 2012 (the “Credit Agreement”), among ROTECH HEALTHCARE
INC., a Delaware corporation (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), and CREDIT SUISSE AG, as administrative agent (in
such capacity, together with its successors and assigns, the “Administrative
Agent”) for the Secured Parties (as defined therein), is entered into by and
among the Borrower, the subsidiaries of the Borrower identified on Schedule I
hereto (the “Subsidiary Guarantors”), the persons signatory hereto as Lenders
and the Administrative Agent.
A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower, in each case pursuant to the terms and
subject to the conditions set forth in the Credit Agreement.
B.    The Borrower and the Lenders desire to amend the Credit Agreement in the
manner set forth herein. The Lenders are willing to agree to such an amendment
and to the waiver set forth herein, in each case, on the terms and subject to
the conditions set forth herein.
C.    The Borrower and the Subsidiary Guarantors are party to one or more of the
Security Documents, pursuant to which, among other things, the Borrower and the
Subsidiary Guarantors provided security for the Obligations of the Borrower
under the Credit Agreement. The Subsidiary Guarantors are party to the Guarantee
Agreement, pursuant to which the Subsidiary Guarantors Guaranteed the
Obligations of the Borrower under the Credit Agreement.
D.    Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    Waiver and Amendments to the Credit Agreement. Subject to the
satisfaction of the conditions to effectiveness set forth in Section 4 hereof,
as of the Amendment Effective Date:
(a)    the Lenders hereby permanently waive any Default or Event of Default that
may have occurred as a result of the failure to comply with Section 6.03 of the
Credit Agreement prior to the Amendment Effective Date;
(b)    the definition of the term “Pro Forma Compliance” set forth in Section
1.01 of the Credit Agreement is hereby deleted;
(c)    Section 2.13 of the Credit Agreement is hereby amended by redesignating
the existing Section 2.13(b) as Section 2.13(c) and inserting a new Section
2.13(b) as follows:
“(b) In the event that, for any period of ten consecutive Business Days (each
such period, a “Determination Period”), the Borrower and its Subsidiaries shall
have cash balances in excess of $10,000,000 (excluding cash designated for or to
be used for current payroll and benefits payments in the ordinary course of
business), the Borrower shall, on the Business Day following the end of the
applicable Determination Period, repay or prepay outstanding Borrowings, if any,
by the amount of such excess (or such lesser amount as shall be necessary to
prepay such Borrowings in full). On the last Business Day of any month during
which the Borrower shall not have made any repayment or prepayment pursuant to
this Section 2.13(b), the Borrower shall furnish to the Administrative Agent,
which shall furnish to each Lender, a certificate of a Financial Officer of the
Borrower, dated such date and in form reasonably satisfactory to the
Administrative Agent, certifying that the cash balances of the Borrower and its
Subsidiaries (calculated in accordance with the preceding sentence) did not
exceed $10,000,000 for any Determination Period during such month.”;
(d)    Section 4.01(d) of the Credit Agreement is hereby amended by replacing
the words “Pro Forma Compliance” with the words “compliance with Section 6.03
(regardless of whether compliance therewith is required at such time in
accordance with Section 6.03)”;
(e)    Section 5.04 of the Credit Agreement is hereby amended by:
(i)    deleting the word “and” at the end of paragraph (h) thereof;
(ii)    replacing the period at the end of paragraph (i) thereof with “; and”;
(iii)    inserting a new paragraph (j) at the end thereof to read as follows:
“(j) as soon as they are available, but in any event within 30 calendar days
after the end of each of the first two months of each fiscal quarter, beginning
with November, 2012, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Restricted Subsidiaries as of the close of
such month, together with commentary from management with respect to such
financial statements.”
; and
(iv)    inserting the following sentence at the end thereof:
“In addition, the Borrower shall, upon reasonable prior notice from the Lenders,
at mutually convenient times, participate in telephone calls with the
Administrative Agent and the Lenders to discuss the Borrower’s affairs, finances
and condition.”;


(f)    Article V of the Credit Agreement is hereby amended by inserting a new
Section 5.14 to read as follows:
“SECTION 5.14. Liquidity Notice. On the first Business Day of each March and
September, commencing with March 1, 2013, furnish to the Administrative Agent,
which shall furnish to each Lender, a certificate of a Financial Officer of the
Borrower, dated such date and in a form reasonably satisfactory to the
Administrative Agent (and in any event to be based on such Financial Officer’s
reasonable belief and judgment), either (a) certifying that the Borrower and its
Restricted Subsidiaries have sufficient liquidity to satisfy their obligations
as they come due in the ordinary course of business during the period of three
months immediately following the date of such certificate (together with a
reasonably detailed explanation of the assumptions underlying such certification
and reasonably detailed cash flow forecasts) or (b) certifying that the Borrower
and its Restricted Subsidiaries do not have sufficient liquidity to satisfy
their obligations as they come due in the ordinary course of business during the
period of three months immediately following the date of such certificate
(together with an explanation thereof).”;
(g)    Section 6.01 of the Credit Agreement is hereby amended by deleting the
period at the end thereof and replacing it with the following proviso:
“; provided that, notwithstanding the above and unless otherwise agreed to by
the Required Lenders in writing, for purposes of this Section 6.01, the
reference to “$25,000,000” in Section 4.03(b)(1) of the Senior Secured Notes
Indenture shall be deemed to be a reference to $10,000,000.”;
(h)    Section 6.03 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“SECTION 6.03. Maximum Leverage Ratio. If during any fiscal quarter of the
Borrower any Loan is outstanding, the Borrower will not permit the Leverage
Ratio as of the last day of such fiscal quarter to be greater than the ratio set
forth opposite the applicable period below:
Period
Maximum Leverage Ratio
October 1 through December 31, 2012
6.75:1.00
January 1 through March 31, 2013
6.50:1.00
April 1 through June 30, 2013
6.25:1.00
July 1, 2013 through September 30, 2013
5.75:1.00
Thereafter
5.50:1.00”

; and
(i)    Article VII(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in (i) Section 5.14 and such default shall continue unremedied for a period of
five calendar days or (ii) Section 5.01(a), 5.05 or 5.08 or Article VI;”.
SECTION 2.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the Lenders and the Administrative Agent that: (a) this Amendment has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; and (b) after giving effect to this
Amendment, (i) the representations and warranties set forth in Article III of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of the Amendment Effective Date (as defined below),
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; and (ii) no
Default or Event of Default has occurred and is continuing.
SECTION 3.    Amendment Fees. As consideration for the Lenders’ agreements
hereunder, the Borrower hereby agrees to pay to each Lender that executes and
delivers a counterpart of this Amendment on or prior to the Amendment Effective
Date, for its own account, either (at the Borrower’s option): (a) an amendment
fee equal to 1.00% of such Lender’s Commitment (whether used or unused) on the
Amendment Effective Date (the “First Alternative Amendment Fee”) or (b) an
amendment fee equal to 2.00% of such Lender’s Commitment (whether used or
unused) on the Amendment Effective Date (the “Second Alternative Amendment
Fee”). The First Alternative Amendment Fee or the Second Alternative Amendment
Fee, as applicable, shall be earned on the Amendment Effective Date. If the
Borrower elects by written notice to the Administrative Agent on or prior to
December 31, 2012 to pay the First Alternative Amendment Fee, such fee shall be
due and payable on December 31, 2012. If the Borrower has not delivered such
notice to the Administrative Agent on or prior to December 31, 2012, (i) the
Borrower shall be deemed to have elected to pay the Second Alternative Amendment
Fee in accordance with the provisions of this Section 3 and (ii) the First
Alternative Amendment Fee shall not be payable. If the Borrower elects by
written notice to the Administrative Agent to pay the Second Alternative
Amendment Fee (or is deemed to have elected to pay the Second Alternative
Amendment Fee pursuant to the previous sentence), such fee will be due and
payable on the date on which the Credit Agreement is terminated, and all
Borrowings and other amounts due or outstanding thereunder are repaid in full;
provided, however, that the Second Alternative Amendment Fee shall not be
payable if, on or prior to June 30, 2013, the Credit Agreement is terminated,
and all Borrowings and other amounts due or outstanding thereunder are repaid in
full.
SECTION 4.    Amendment Effectiveness. This Amendment shall become effective as
of the first date (such effective date, the “Amendment Effective Date”) on
which: (a) the Administrative Agent shall have received counterparts of this
Amendment that, when taken together, bear the signatures of the Borrower, the
Subsidiary Guarantors and the Required Lenders; (b) the Administrative Agent
shall have received all fees and, to the extent invoiced, reimbursement of all
out-of-pocket expenses required to be paid by the Borrower to the Administrative
Agent pursuant to the terms of the Credit Agreement in connection with the
transactions contemplated hereby; and (c) the representations and warranties
contained in Section 2 hereof shall be true and correct.
SECTION 5.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the Amendment Effective Date,
any reference to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
SECTION 6.    Acknowledgement and Consent. Each Loan Party hereby acknowledges
that it has read this Amendment and consents to the terms hereof and further
hereby affirms, confirms and agrees that: (a) notwithstanding the effectiveness
of this Amendment, the obligations of such Loan Party under each of the Loan
Documents to which it is a party shall not be impaired and each of the Loan
Documents to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects, in
each case, as amended hereby; (b) in the case of each Subsidiary Guarantor, its
Guarantee of the Obligations, as and to the extent provided in the Guarantee
Agreement as originally executed, shall continue in full force and effect in
respect of the Obligations as modified hereby; (c) in the case of each Loan
Party, the pledge of and/or grant of a security interest in its assets as
Collateral to secure the Obligations, all as and to the extent provided in the
Security Documents as originally executed, shall continue in full force and
effect in respect of, and to secure, the Obligations as modified hereby; and (d)
in the case of each Subsidiary Guarantor, after giving effect to this Amendment,
all the representations and warranties made by or relating to it contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as though made on and as of the Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date.
SECTION 7.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other customary means of electronic transmission
(e.g., “pdf”) shall be as effective as delivery of a manually signed counterpart
of this Amendment.
SECTION 8.    Applicable Law. THIS AMENDMENT AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 9.    Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Amendment and the transactions contemplated hereby, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined only in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Amendment or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.
SECTION 10.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.


ROTECH HEALTHCARE INC.,
by
 
/s/ Rebecca L. Myers
 
Name: Rebecca L. Myers
 
Title: Chief Legal Officer



EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,


by
 
/s/ Rebecca L. Myers
 
Name: Rebecca L. Myers
 
Title: Chief Legal Officer





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent,
by
 
/s/ Ari Bruger
 
Name: Ari Bruger
 
Title: Vice President
 
 
by
 
/s/ Kevin Buddhdew
 
Name: Kevin Buddhdew
 
Title: Associate





JEFFERIES FINANCE LLC, as a Lender,
by
 
/s/ J. Paul McDonnell
 
Name: J. Paul McDonnell
 
Title: Managing Director



SUBSIDIARY GUARANTORS


A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Acadia Home Care
Allied Medical Supply, Inc.
Always Medical Equipment, Inc.
Andy Boyd’s InHome Medical, Inc., West
Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc.
Berkeley Medical Equipment, Inc.
Best Care HHC Acquisition Company LLC
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Care Medical Supplies, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Collins Rentals, Inc.
Community Home Oxygen, Inc.
Contour Medical Supply, Inc.
Corley Home Health Care, Inc.
CPO 2, Inc.
Daniel Medical Systems, Inc.
Distinct Home Health Care, Inc.
Don Paul Respiratory Services, Inc.
DuMEd, Inc.
East Tennessee Infusion & Respiratory, Inc.
Ellis County Home Medical Equipment, LLC
Encore Home Health Care, Inc.
Excel Medical of Fort Dodge, Inc.
Excel Medical of Marshalltown, Inc.
First Community Care of Niagara, Inc.
Firstcare, Inc.
Fischer Medical Equipment, Inc.
Four Rivers Home Health Care, Inc.
G&G Medical, Inc.
Gate City Medical Equipment, Inc.
Georgia Medical Resources, Inc.
Gladwin Area Home Care, Inc.
Hamilton Medical Equipment Service, Inc.
Health Care Services of Mississippi, Incorporated
Holland Medical Services, Inc.
Home Care Oxygen Service, Inc.
Home Medical Systems, Inc.
IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc.
Intensive Home Care Services, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
LAMS, Inc.
Lovejoy Medical, Inc.
Major Medical Supply, Inc.
Medco Professional Services, Corp.
MedCorp International, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
Medicare Rental Supply, Inc.
Michigan Medical Supply, Inc.
National Medical Equipment Centers, Inc.
NeighborCare Home Medical Equipment, LLC
NeighborCare Home Medical Equipment of Maryland, LLC
Neumann’s Home Medical Equipment, Inc.
Nightingale Home Health Care, Inc.
North Central Washington Respiratory Care Services, Inc.
Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc.
OMICRON Medical Equipment, Inc.
Oxygen of Oklahoma, Inc.
Oxygen Plus Medical Equipment, Inc.
Oxygen Plus, Inc.
Oxygen Therapy Associates, Inc.
Peterson’s Home Care, Inc.
PHI Medical Equipment, Inc.
Pioneer Medical Services, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Breathing Associates, Inc.
Professional Respiratory Home Healthcare, Inc.
PSI Health Care, Inc.
Pulmo-Dose, Inc.
Pulmonary Home Care, Inc.
Qualicare Home Medical, Inc.
Quality Home Health Care, Inc.
R.C.P.S., Inc.
RCG Information Services Corporation
RCI Medical Corp.
Regency Medical Equipment, Inc.
Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc.
Rhema, Inc.
Ritt Medical Group, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.
Roth Medical, Inc.
Rothert’s Hospital Equipment, Inc.
Sampson Convalescent Medical Supply, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sun Medical Supply, Inc.
Sunshine Home Health Care, Inc.
The Kilroy Company
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Valley Medical Equipment, Inc.
Value Care, Inc.
VitalCare Health Services, Inc.
VitalCare of Pennsylvania, Inc.
VitalCare of Texas, Inc.
White's Medical Rentals, Inc.
Wichita Medical Care, Inc.
Zeta Home Health Care, Inc.




